ORDER
PER CURIAM.
AND NOW, this 19th day of March, 1997, we Grant the Petition for Allowance of Appeal. This Court will consider the following issues on appeal:
1. Whether the Dr. Bindie’s statement in his written report concerning the time the fatal injury occurred constitutes a prior inconsistent statement pursuant to Commonwealth v. Brady, 510 Pa. 123, 507 A.2d 66 (1986), and its progeny.
2. Whether a prior inconsistent statement of a non-party witness may be used as substantive evidence if the proponent of the prior statement does not question the witness in court concerning the statement.
3. Whether a prior inconsistent statement in an expert witness’s written report may be argued as substantive evidence if the proponent of the expert’s statement does not question the witness in court concerning the statement.